Citation Nr: 1036885	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  09-29 012	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for service-
connected adenocarcinoma of the prostate, post cryosurgery with 
neurogenic bladder, currently rated as 40 percent disabling.

2.  Entitlement to an increased disability rating for service-
connected anxiety neurosis with post traumatic stress disorder 
(PTSD), currently rated as 30 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to August 
1951 and from January 1953 to October 1974.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The appeal was subsequently transferred to the 
RO in Detroit, Michigan.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for service-
connected anxiety neurosis with PTSD and TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There were no findings of wearing absorbent materials which 
must be changed more than 4 times per day.

2.  The Veteran reported performing self catheterization 
approximately four to six times daily and three to fourth times 
nightly.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
service-connected adenocarcinoma of the prostate, post 
cryosurgery with neurogenic bladder, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.115a, 4.115b Diagnostic Code 7528 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

With regard to claims for increased disability ratings for 
service connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the Veteran submitted a claim for an increased 
rating for his service-connected adenocarcinoma of the prostate, 
post cryosurgery with neurogenic bladder (hereinafter prostate 
disability) in October 2007.  The Veteran was sent a letter in 
November 2007 which stated that, to substantiate a claim for 
increased compensation, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating an increase in 
severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The letter advised the Veteran what 
information and evidence would be obtained by VA, namely, records 
like medical records, employment records, and records from other 
Federal agencies.  The letter also informed him what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  The notice also provided examples of 
the types of medical and lay evidence that the Veteran may submit 
(or ask the VA to obtain) that are relevant to establishing her 
or his entitlement to increased compensation.  Specifically, the 
Veteran was informed in the letter of types of evidence that 
might show such a worsening, including statements from a doctor 
containing the physical and clinical findings; results of 
laboratory tests or x-rays; the dates of examinations and tests; 
and statements from other individuals who were able to describe 
from their knowledge and personal observations in what manner the 
disability had become worse.  

The letter also stated that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  The letter also contained information about assigning 
effective dates.  These notice requirements were provided before 
the initial adjudication of the claim in May 2008, and therefore 
there was no defect with regard to the timing of the notice as to 
these requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has also fulfilled its duty to assist the Veteran by obtaining 
identified and available evidence needed to substantiate the 
claim for an increased rating for a prostate disability, 
including obtaining private treatment records and by affording a 
VA examination.  The Board observes that although the Veteran is 
in receipt of Social Security (SSA) benefits, a September 2009 
record reflects that he is in receipt due to his age and not on 
the basis of disability.  Accordingly, it was not necessary to 
obtain his SSA records in order to make a determination in this 
case.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the April 2008 VA examination obtained in this 
case is adequate, as it was based on a physical examination and 
provides medical information needed to address the rating 
criteria relevant to this case.  In particular, it contains 
frequency of urination findings and information pertaining to 
voiding and addresses the impact of the Veteran's prostate 
disability on his employment and daily life.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant to 
his claim for an increased rating for his prostate disability.  
For these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.


LAW AND ANALYSIS

1.  Entitlement to an increased disability rating for service-
connected adenocarcinoma of the prostate, post cryosurgery with 
neurogenic bladder, currently rated as 40 percent disabling.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes 
that staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

An October 2004 rating decision granted entitlement to service 
connection for prostate cancer at the 100 percent rating 
effective September 3, 2004.  A June 2007 rating decision reduced 
the 100 percent rating to 40 percent effective September 1, 2007.  
The May 2008 rating decision which is the subject of this appeal 
continued the 40 percent rating.   

The VA rating schedule sets forth the criteria for evaluation of 
the genitourinary system-diagnoses under 38 C.F.R. § 4.115b.  
Malignant neoplasms of the genitourinary system are rated under 
Diagnostic Code 7528, which states that following the cessation 
of surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall continue 
with a mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e).  If there has been no local reoccurrence or 
metastasis, the rating will be based on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Under the facts of this case, the Veteran is rated under voiding 
dysfunction, as that has been shown by the evidence of record to 
be predominant.  

Ratings of the genitourinary system-dysfunctions are governed by 
38 C.F.R. § 4.115a.  A 30 percent rating is warranted for 
obstructed voiding resulting in urinary retention requiring 
intermittent or continuous catherization.  A 40 percent rating is 
warranted for urinary frequency with a daytime voiding interval 
less than one hour, or; awakening to void five or more times per 
night.  A 40 percent rating is warranted for voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day.  A 60 percent rating is warranted 
for voiding dysfunction requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more than 4 
times per day.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that an 
increased evaluation in excess of 40 percent disabling is not 
shown.  Voiding dysfunction requiring the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times per day has not been shown.  In this regard, during 
the April 2008 VA genitourinary examination, the Veteran reported 
an increase in the frequency of his urination that has required 
him to void his bladder 25 times in a 24 hour period.  There was 
no incontinence of urine.  Additionally, there was no lethargy, 
weakness, or anorexia.  As such, the criteria for a rating in 
excess of 40 percent have not been met.  38 C.F.R. §§ 4.7, 
4.115a, 4.115b Diagnostic Code 7528.  

An October 2007 statement from Dr. R.A.B. reflected that the 
Veteran has an neurogenic bladder and must intermittently perform 
a self catheterization four to six times daily to empty his 
bladder.  The Veteran added in his August 2009 Form 9 that he 
must perform self catheterization three to four times at night as 
well.  Although the Veteran contends that a catheter is an 
appliance under the voiding dysfunction criteria, the rating 
criteria under obstructed voiding suggest otherwise as urinary 
retention requiring intermittent or continuous catheterization 
warrants a 30 percent rating.  Thus, the Veteran is not entitled 
to an increased rating based on intermittent self 
catheterization.  38 C.F.R. § 4.115a.  

Additionally, as the record contains no evidence showing that the 
Veteran is entitled to a higher rating at any point during the 
instant appeal, no staged ratings are appropriate.  See Hart, 21 
Vet. App. 505.  Thus, the Board finds that the current 40 percent 
evaluation is appropriate and that there is no basis for awarding 
a higher evaluation for the service-connected prostate 
disability.  38 C.F.R. §§ 4.7, 4.115a, 4.115b Diagnostic Code 
7528. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's prostate 
disability so exceptional or unusual as to warrant the assignment 
of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required.  Id., see 
also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to 
evaluate his prostate disability reasonably describe the 
Veteran's disability level and symptomatology and he has not 
argued to the contrary.  The criteria, 38 C.F.R. § 4.115a, 4.115b 
Diagnostic Code 7528 voiding dysfunction reasonably describe the 
Veteran's disability level and symptomatology, and consequently 
his disability level is contemplated by the rating schedule and 
the assigned schedular evaluation is therefore adequate.  
Moreover, the Veteran has not contended that his service-
connected prostate disability caused frequent periods of 
hospitalization.  Additionally, marked interference with 
employment is not shown by the evidence of record.  In this 
regard, the April 2008 VA examiner commented that the Veteran's 
prostate disability affected his daily life in that he had to 
plan his life around the limitations caused by the urgency and 
pain of his disability.  The examiner opined that his disability 
would mildly impact his activities and would not interfere with 
his ability to obtain and sustain substantially gainful sedentary 
employment.  For these reasons, the Veteran's disability picture 
is contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

Entitlement to an increased disability rating for service-
connected adenocarcinoma of the prostate, post cryosurgery with 
neurogenic bladder, currently rated as 40 percent disabling, is 
denied.


REMAND

2.  Entitlement to an increased disability rating for service-
connected anxiety neurosis with PTSD, currently rated as 30 
percent disabling.

The Board observes that the April 2008 VA examination reflected a 
very different assessment of the Veteran's psychiatric disorders 
than the reports of his private psychiatrist, Dr. B.T.L.  The 
Board observes that there are psychiatric reports from Dr. B.T.L. 
dated in October 2007, October 2008, and July 2009.  It appears 
that the Veteran first sought treatment from Dr. B.T.L. in July 
2007 and has seen him on at least a monthly basis since that 
time.  However, records from these monthly sessions are not of 
record.  The Board concludes that because the Veteran appears to 
see Dr. B.T.L. for all of his mental health treatment, and in 
order to gain a more complete picture of the Veteran's service-
connected anxiety neurosis with PTSD, Dr. B.T.L.'s records should 
be obtained before a decision can be reached on this matter.  



3.  Entitlement to a total rating based on individual 
unemployability (TDIU).

The Veteran contends that he is unemployable based on his 
service-connected prostate disability and anxiety neurosis with 
PTSD.  Accordingly, the issue of entitlement to an increased 
rating for service-connected anxiety neurosis with PTSD is 
"inextricably intertwined" with the issue of TDIU.  Therefore, 
these issues must be remanded to the RO in accordance with the 
holding in Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or 
more issues are inextricably intertwined if one claim could have 
significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  After obtaining any necessary release 
from the Veteran, the RO/AMC should obtain 
complete mental health treatment records from 
Dr. B.T.L. dated from July 2007 to the 
present.  (Note that initials for Dr. B.T.L. 
have been used to protect the identity of the 
Veteran.  In all correspondence, Dr. B.T.L.'s 
name should be fully identified in order to 
assist the Veteran in identifying any 
necessary records).   

2.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


